DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun (US 5,340,335).
Regarding claim 1, Haun discloses a wedge type electrical connector assembly comprising: a frame (22) having first conductor guide wall (top 26, Fig. 3), a second conductor guide wall (bottom 26), a rear wall (24) between the first conductor guide wall and the second conductor guide wall, and a front wall (left side in Fig. 7) extending from the second conductor guide wall in a direction toward the first conductor guide wall, the guide walls, rear wall and front wall forming a wedge receiving channel (not labeled), the frame has a longitudinal track (34, please note that “has” does not require direct physical contact) that is accessible from the wedge receiving channel, and the rear wall having a mounting member (30) extending from the rear wall; and a wedge assembly (40) having a wedge and a fastener (60), the wedge including: a wedged-shaped body adapted to fit within the wedge receiving channel of the frame, the body having a top wall (top 46) with a primary contact surface and a bottom wall (bottom 46) with a secondary contact surface, a first side wall (42) between the top wall and the bottom wall and a second side wall (opposite 42, not labeled) between the top wall and the bottom wall; a fastener holder (54) extending from the first side wall of the body and aligned with the mounting member of the frame when the body is positioned within the wedge receiving channel, wherein the fastener is movably attached to the fastener holder and when the body is positioned within the wedge receiving channel the fastener is operatively engaged with the mounting member so that the fastener can move the body between a conductor receiving position (Fig. 9) and a conductor clamping position (Fig. 11/12); and a guide rail (48) extending from the body (40) in a direction toward the track, the guide rail being adapted to interact with the track to guide the body within the wedge receiving channel when the body is moved between the conductor receiving position and the conductor clamping position, the guide rail (48) being configured to contact a stop member (end of 52, Fig. 8) at one end of the track (34) to stop movement of the wedge within the wedge receiving channel so as to retain the wedge within the frame.  
Regarding claim 2, Haun discloses a bail (72, Fig. 9) positioned within the wedge receiving channel adjacent the second conductor guide wall.  
Regarding claim 3, Haun discloses the fastener comprising an elongated bolt having a head portion (64), a shoulder (not labeled, Fig. 4) and a threaded portion (62).  
Regarding claim 4, Haun discloses the head portion of the fastener comprising a breakaway head (64).  
Regarding claim 5, Haun discloses the breakaway head comprising a head nut, a shear stud and a cap nut (see Figs. 6 and 8).  
Regarding claim 6, Haun discloses threading of the threaded portion comprising single-lead threading or multi-lead threading.  
Regarding claim 7, Haun discloses that a first end of the frame has a first length (left side in Fig. 8), wherein a second end of the frame has a second length (right side in Fig. 8), and wherein the first length is less than the second length.  
Regarding claim 8, Haun discloses the guide rail positioned at or in close proximity to a front wall of the body (in close proximity).  
Regarding claim 9, Haun discloses the mounting member of the frame comprising a flange (30) having a bore (32) for receiving the fastener.  

Regarding claim 10, Haun discloses a wedge type electrical connector assembly comprising: a C-shaped frame (22) having first conductor guide wall (top 26), a second conductor guide wall (bottom 26), a rear wall (24) between the first conductor guide wall and the second conductor guide wall, and a front wall (left side in Fig. 7) extending from the second conductor guide wall in a direction toward the first conductor guide wall, the guide walls, rear wall and front wall forming a wedge receiving channel, the frame has a longitudinal track (34 since “has” does not require direct physical connection) that is accessible from the wedge receiving channel, and the rear wall having a mounting member (30) extending from the rear wall; and18Attorney Docket No. 117-0238US a wedge assembly (40) having a wedge (41) and a fastener (60) having breakaway head portion that includes a head nut (64), a shear stud and a cap nut (see Fig. 8), the wedge including: a wedged-shaped body adapted to fit within the wedge receiving channel of the frame, the body having a top wall with a primary contact surface (top 46) and a bottom wall with a secondary contact surface (bottom 46), a first side wall (42) between the top wall and the bottom wall and a second side wall between the top wall and the bottom wall; a fastener holder (54) extending from the first side wall of the body and aligned with the mounting member of the frame when the body is positioned within the wedge receiving channel, wherein the fastener is movably attached to the fastener holder and when the body is positioned within the wedge receiving channel the fastener is operatively engaged with the mounting member so that the fastener can move the body between a conductor receiving position (Fig. 9) and a conductor clamping position (Figs. 11/12); and a guide rail (48) extending from the body in a direction toward the track (3-dimensional elements extends in at least 3 directions), the guide rail being adapted to interact with the track to guide the body within the wedge receiving channel when the body is moved between the conductor receiving position and the conductor clamping position, the guide rail (48) being configured to contact a stop member (end of 52, Fig. 8) at one end of the track (34) to stop movement of the wedge within the wedge receiving channel so as to retain the wedge within the frame.  
Regarding claim 11, Haun discloses a bail (72, Fig. 9) positioned within the wedge receiving channel adjacent the second conductor guide wall.  
Regarding claim 12, Haun discloses the fastener comprising an elongated bolt having the breakaway head portion, a shoulder and a threaded portion (62).  
Regarding claim 13, Haun discloses threading of the threaded portion comprising single-lead threading or multi-lead threading.  
Regarding claim 14, Haun discloses that a first end of the frame has a first length (left side in Fig. 8), wherein a second end of the frame has a second length (right side in Fig. 8), and wherein the first length is less than the second length.  
Regarding claim 15, Haun discloses the guide rail positioned at or in close proximity to a front wall of the body.  
Regarding claim 16, Haun discloses the mounting member of the frame comprising a flange (30) having a bore (32) for receiving the fastener.  

Regarding claim 17, Haun discloses a wedge type electrical connector assembly comprising: a frame (22) having first conductor guide wall (top 26), a second conductor guide wall (bottom 26), a rear wall (24) between the first conductor guide wall and the second conductor guide wall, and a front wall (top end of bottom 26, on left side of Fig. 7) extending from the second conductor guide wall in a direction toward the first conductor guide wall, the guide walls, rear wall and front wall forming a wedge receiving channel, the frame has a longitudinal track (34 since “has” does not require direct physical contact) that is accessible from the wedge receiving channel, and the rear wall having a mounting member extending from the rear wall; and a wedge assembly (40) having a wedge (41) and a fastener (60), the wedge including: a wedged-shaped body adapted to fit within the wedge receiving channel of the frame, the body having a top wall with a primary contact surface (top 46) and a bottom wall with a secondary contact surface (bottom 46), a first side wall (42) between the top wall and the bottom wall and a second side wall between the top wall and the bottom wall; a fastener holder (54) extending from the first side wall of the body and aligned with the mounting member of the frame when the body is positioned within the wedge receiving channel, wherein the fastener is movably attached to the fastener holder and when the body is positioned within the wedge receiving channel the fastener is operatively engaged with the mounting member so that the fastener can move the body between a conductor receiving position (Fig. 9) and a conductor clamping position (Figs. 11/12); and20Attorney Docket No. 117-0238US a guide rail (48) extending from the body adapted to interact with the track to guide the body within the wedge receiving channel when the body is moved between the conductor receiving position and the conductor clamping position, the guide rail (48) being configured to contact a stop member (end of 52, Fig. 8) at one end of the track (34) to stop movement of the wedge within the wedge receiving channel so as to retain the wedge within the frame; and a bail (72) positioned within the wedge receiving channel of the frame adjacent the second conductor guide wall.  
Regarding claim 18, Haun discloses the fastener comprising an elongated bolt having a head portion (64), a shoulder (not labeled) and a threaded portion (62).  
Regarding claim 19, Haun discloses the head portion of the fastener comprises a breakaway head (64).  
Regarding claim 20, Haun discloses the breakaway head comprising a head nut, a shear stud and a cap nut (see Fig. 8).  
Regarding claim 21, Haun discloses threading of the threaded portion comprising single-lead threading or multi-lead threading.  
Regarding claim 22, Haun discloses that a first end of the frame has a first length (left side in Fig. 8), wherein a second end of the frame has a second length (right side in Fig. 8), and wherein the first length is less than the second length.  
Regarding claim 23, Haun discloses the guide rail positioned at or in close proximity to a front wall of the body.  
Regarding claim 24, Haun discloses the mounting member of the frame comprising a flange (30) having a bore (32) for receiving the fastener.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833